Citation Nr: 0318508	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  01-07 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of service connection for cerebrovascular 
accident secondary to service-connected skull defect.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran had verified active service from August 1966 to 
June 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The RO denied entitlement to service connection for 
cerebrovascular accident secondary to service-connected skull 
defect in a rating decision dated in March 1997; notice of 
that decision was given and the veteran did not perfect an 
appeal.  

3.  Evidence received since the March 1997 rating decision is 
neither duplicative nor cumulative of evidence previously 
received and bears directly and substantially on the matter 
under consideration.  


CONCLUSIONS OF LAW

1.  The March 1997 rating decision that denied service 
connection for cerebrovascular accident secondary to service-
connected skull defect is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2002).  

2.  New and material evidence sufficiently significant that 
it must be considered in order to fairly decide the merits of 
the claim has been received so as to permit a reopening of 
the veteran's claim of service connection for cerebrovascular 
accident secondary to service-connected skull defect.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 1991 & Supp. 2002).  The law applies to all claims 
filed on or after the date of its enactment or, as in this 
case, filed before the date of enactment and not yet subject 
to a final decision as of that date because of an appeal 
filed which abated the finality of the decision appealed.  
38 U.S.C.A. § 5107, Note (West Supp. 2002).  In addition, VA 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2002).  

Because the Board is reopening the veteran's claim, 
consideration of VCAA at this point is unnecessary.  

Analysis

The veteran claims that VA has received new and material 
evidence in support of his service connection claim for a 
cerebrovascular accident secondary to service-connected skull 
defect since the final denial of his claim in the March 1997 
rating action.  

It appears that the RO reopened the veteran's claim in the 
June 2002 Supplemental Statement of the Case.  The fact that 
the RO may have determined that new and material evidence was 
presented and reopened the claim on that basis, is not 
binding on the Board's determination of the question of 
whether new and material evidence has been submitted.  The 
Board is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
adjudicate service connection or other issues going to the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims 
summarized the analysis in determining whether evidence is 
new and material in Evans v. Brown, 9 Vet. App. 273 (1996).  
VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issues at hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In this particular case, the RO denied service connection for 
cerebrovascular accident as secondary to the veteran's 
service-connected skull defect in a March 1997 rating action 
for a lack of objective findings to substantiate that the 
veteran's cerebrovascular accident was attributable to the 
veteran's service-connected skull defect incurred in service.  
The veteran did not perfect an appeal on that matter; thus, 
the March 1997 rating decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.  

At the time, the RO considered the veteran's service medical 
records, which do not reflect any notations, complaints, or 
clinical findings related to any cerebrovascular accident 
disorder, VA examination findings, and a private medical 
statement rendered in October 1996, all of which were silent 
for any findings that the cerebrovascular accident was 
related in anyway to the veteran's service-connected 
disability or to service in any manner.  On that basis, the 
RO denied the veteran's service connection claim.  

Since the March 1997 rating decision, the Board concludes 
that new and material evidence has been received from the 
veteran in support of his service connection claim for 
cerebrovascular accident secondary to service-connected 
disability manifested by skull defect so as to warrant a 
reopening of the claim.  In other words, VA has received 
evidence that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Specifically, received into the record are a statement from 
the veteran's chiropractor as to the etiology of the 
veteran's stroke, VA treatment reports for treatment provided 
from February 1996 to April 1997, statements from the 
veteran's representative, and two VA examination reports 
dated in February 2000 that contain medical findings and 
opinions as to the etiology of the veteran's cerebrovascular 
accident in 1996.  Additionally, the veteran and his 
representative have provided statements in support of his 
service connection claim.  

Thus, the Board notes that the above-noted evidence is 
clearly new, as it was not associated with the record at the 
time of the prior rating decision in March 1997.  
Furthermore, the evidence is material in that it is probative 
of the issue at hand, that is whether the veteran's 
cerebrovascular accident is secondary to his service-
connected disability.  

In view of the above, the Board concludes that new and 
material evidence has been received in support of the 
veteran's service connection claim for cerebrovascular 
accident secondary to service-connected skull defect, and 
therefore, his service connection claim is thereby reopened.  

ORDER

New and material evidence having been received, the veteran's 
claim to this extent is granted.


REMAND

As noted above, As an initial matter, the Board observes 
that, during the pendency of this appeal, substantial 
revisions have been made to the laws and regulations 
concerning the VA's duties in developing a claim for a VA 
benefit.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) was enacted.  The VCAA redefines the VA's obligations 
with respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  See also Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

To date, however, the RO has not notified the veteran of the 
provisions of the VCAA or adjudicated his claim under such 
provisions.  This action needs to be accomplished prior to 
Board adjudication of the veteran's claim.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the VA's 
duties include providing a specific explanation of the type 
of evidence necessary to substantiate the veteran's claim and 
a description of which portion of that evidence (if any) was 
to be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf); see also Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  In a letter, the RO should notify the 
veteran of the new provisions of the 
VCAA, inform him of his right to submit 
new evidence, describe the type of 
evidence needed to substantiate his 
claim, and provide a discussion of the 
relative duties of the VA and the veteran 
in obtaining relevant evidence.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  After ensuring that all indicated 
development has been completed, the RO 
should readjudicate the veteran's claim 
of service connection for cerebrovascular 
accident secondary to service-connected 
skull defect.  If the determination of 
this claim remains unfavorable to the 
veteran, the RO should furnish him with a 
Supplemental Statement of the Case (with 
the provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2002) included) and afford him a 
reasonable period of time in which to 
respond before the case is returned to 
the Board. 

The purpose of this REMAND is to obtain additional 
development and ensure full compliance with both the VA's due 
process requirements and the noted Court order, and the Board 
intimates no opinion as to the ultimate merits of this 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



